*766Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Anthony Williams appeals the district court’s order granting his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2)(2012). We have re-, viewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Williams, No. 4:07-cr-00144-RAJ-JEB-1 (EJD.Va. Mar. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.